DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments submitted on February 1, 2022.
Claims 11 and 13 are cancelled.
Claims 1, 8, 10, and 12 are currently amended.
Claims 1-10 and 12 are presented for examination.
Claims 1-10 and 12 are currently rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Response to Arguments
Claim 8 has been amended to overcome the claim objections. Therefore, the claim objection for claim 8 has been withdrawn. Claim 10 still recites “a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant,” wherein the “and/or” renders the claim language to be broad and unclear. Therefore, the claim objection for claim 10 is maintained.
Applicant's arguments filed on February 1, 2022 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The Applicant argues:
“For example, the cited references fail to teach or suggest the claimed method, user terminal, or product comprising sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message, as recited in the independent claims. 
The Office Action cited to Sweeney as allegedly teaching this limitation in para. [0062]. However, Sweeney merely describes how the trip destination, after being entered and sent by the user terminal, can be stored in the autonomous vehicle memory with a predefine code that allows things such as the user being able to unlock the doors of the vehicle that has been dispatched. Sweeney clearly fails to teach or suggest that he predefined destination for the user is stored in the user terminal. Moreover, Sweeney fails to teach or suggest a server-based profile, let alone a server based profile or a predefined destination stored in the user terminal prior to sending the wireless message, as currently recited in the independent claims.

The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Sweeney [0062] discloses “As an addition or an alternative, the service arrangement system 100 can transmit a code 131 to the AV system 151. The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.” Sweeney Fig. 1C (annotated and provided below) depicts that the user-specific (i.e., profile) code communicates with the service arrangement system (100), which may include servers (see Sweeney [0021], “The service arrangement system 100 can correspond to a set of computing systems (e.g., computing devices, servers, data centers, etc.) that implement a network service.” Therefore, Sweeney does teach a server-based profile.

    PNG
    media_image1.png
    625
    444
    media_image1.png
    Greyscale

	
Furthermore, Sweeney [0068] discloses “Referring to FIG. 2, a service arrangement system 100 can receive a request for a transport service from a [mobile computing device] MCD 190 of a user (200). The MCD 190 can store and run a client service application 191 that can generate the request and transmit the request to the service arrangement system 100. The request can include a pickup location information and/or a destination location information, the user ID, and/or a vehicle type (e.g., an AV vehicle type ID for purpose of this example).” Fig. 2 further illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image2.png
    822
    594
    media_image2.png
    Greyscale


As outlined above, Sweeney teaches a user terminal that stores an application for generating a destination, which is shown to be defined prior to sending a wireless message. Sweeney also teaches a code associated with a particular user and a trip entry (i.e., user profile), and that the code may be used by the service arrangement center that may be a server. Therefore, Sweeney does teach a predefined destination for the user that is stored in the user terminal, in addition to teaching a server-based profile with a predefined destination stored in the user terminal prior to sending the wireless message, as argued by the Applicant. Additionally, McDougall is cited for in addressing independent claims 1, 10, and 12, contrary to the Applicant’s assertion.
For these reasons, the Examiner maintains that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Application Publication No. 20170147959 and hereinafter, “Sweeney”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”). The reference citations have been restructured for clarification.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:
Claim 10 recites “a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant.” The Examiner suggests amending this to recite: “a number of lit illuminants, a number of illuminants to be switched on or off per unit time, or a position of a lit illuminant.”
Claim 12 recites “the predefined destination is soted”. It is unclear what was intended by “soted,” and the Examiner suggests correcting this for coherence. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Application Publication No. 20170147959 and hereinafter, “Sweeney”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”).

Regarding claim 1, Sweeney teaches the method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
receiving a user input by an actuation device of a user terminal
Sweeney [0014] discloses “In different implementations, the computing system can operate in a first state in which a user interface is presented on the display device to enable the user to input or select a set of characters (e.g., alphanumeric characters).”
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
in response thereto sending a wireless message
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
assigning the transportation vehicle to the user terminal in response to the wireless message being received
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
ascertaining an expected time of arrival or a length of time before the transportation vehicle arrives at the location of the user terminal
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message.
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image2.png
    822
    594
    media_image2.png
    Greyscale

Sweeney in combination with McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Regarding claim 2, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the transportation vehicle is selected from a multiplicity of transportation vehicles that are logically, initially linked to a server.
Sweeney [0010] discloses “According to some examples, an entity can operate a service arrangement system that implements a network service in which users can request services using computing devices. The entity can also own and/or have control over a fleet of autonomous vehicles that can be used to provide the requested services.”
The Examiner notes that the service arrangement system can correspond to a set of computing systems, including servers (see Sweeney [0021]).
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112).”

Regarding claim 3, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the actuation device is an order button configured in hardware.
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”

Regarding claim 4, Sweeney in combination with McDougall teaches the method of claim 1, Sweeney further comprising:
prompting position determination for the user terminal
Sweeney [0011] discloses “The computing system of the selected autonomous vehicle can receive a set of instructions from the service arrangement system, and based on the set of instructions, can control the autonomous vehicle to travel to a specified location, such as a pickup location or current location of the user.”
coding the ascertained position into the wireless message to define a starting location for a journey by the transportation vehicle.
Sweeney [0056] discloses “The AV system control 160 can also record, in the trip entry, the time and the location of the AV 150 when the trip instructions 112 were received, when the transport service started, and/or when the transport service ended.”
Sweeney [0084] discloses “…the AV system 151 can present in the UI 440, a map 454 showing the current location of the AV 150 as a graphic 456, the proposed route (in darker lines), and showing the destination location of the user…As an addition or an alternative, the AV system 151 can provide a selectable feature “Begin Trip” that the user can input to start the transport service once the transport service preparation procedure is completed.”

Regarding claim 5, Sweeney in combination with McDougall teaches the method of claim 1,  Sweeney further comprising:
communicating the expected time of arrival or length of time to the user terminal.
Sweeney [0030] discloses “The matching service 110 can also transmit data to the user's MCD 190 to provide a notification to the user that an AV has been selected for the user and to provide an estimated time of arrival to the user's pickup location.”

Regarding claim 6, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the illuminants comprise a multiplicity of LEDs arranged in a line.
Sweeney [0057] discloses “the vehicle control 160 can provide a control signal(s) 167 to operate a set of lights 185d, a set of sound-making devices (e.g., speakers or a horn 185e), and/or a set of output components (e.g., display devices or array of light elements, such as light emitting diodes (LEDs)) in a predetermined pattern.

Regarding claim 7, Sweeney in combination with McDougall the method of claim 1, Sweeney further comprising:
updating the expected time of arrival of the transportation vehicle at the user terminal;
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
While Sweeney does not expressly teach:
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall teaches:
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall [0040] discloses “The processor can also be used to indicate messages by illuminating one or more of any number of LEDs located next to (and visually associated with) pre-printed text in response to a signal from the server… an LED may be used to indicate that the next service is "on its way" or alternatively "not running."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate communicating an expected time of arrival, as taught in McDougall, in order to “provide passengers with up to date information on the arrival and departure of public transport services” (see McDougall [0002]).

Regarding claim 8, Sweeney in combination with McDougall teaches the method of claim 1, Sweeney further comprising:
ascertaining that the expected time of arrival has come or the length of time or the waiting time has elapsed
Sweeney [0041] discloses “Alternatively, the code 131 can be transmitted at a different time, such as when the state of the AV 151 is “arrived” or “arriving now.””
Sweeney [0044] discloses “When the AV system 151 determines that the AV 150 is at or within a predetermined distance of the pickup location of the user, the AV system 151 can change its operating state from a traveling or “on route” state (e.g., a second state) to an “arriving now” or “waiting” state (e.g., a third state).”
in response thereto, sending an updated expected time of arrival or length of time to the user terminal.
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
The Examiner notes that a real-time estimated time of arrival indicates a continuously updated estimated time of arrival.

Regarding claim 9, Sweeney in combination with McDougall teaches the method of claim 8, Sweeney further comprising:
sending a request to obtain an updated expected time of arrival or length of time by the user terminal.
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”

Regarding claim 10, Sweeney teaches the user terminal comprising:
an actuation device;
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
a transmission or reception device;
Sweeney [0025] discloses “When a user requests a transport service using a MCD 190, the respective client application 191 can generate a request 192 and transmit the request 192 to the system 100.”
an evaluation unit 
Sweeney [0090] discloses “The processor 510 can also execute instructions corresponding to the client application 525 to cause other user interfaces 515 to be displayed on the display 530, such as a notification UI when the AV is selected for the user or when the AV is arriving at the user's pickup location.”
illuminants,
Sweeney [0057] discloses “the vehicle control 160 can provide a control signal(s) 167 to operate a set of lights 185d, a set of sound-making devices (e.g., speakers or a horn 185e), and/or a set of output components (e.g., display devices or array of light elements, such as light emitting diodes (LEDs)) in a predetermined pattern.
wherein the evaluation unit is configured to receive a user input in response to actuation of the actuation device of the user terminal
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
Sweeney [0090] discloses “In particular, the processor 510 can execute instructions and data stored in the memory resources 520 in order to display UIs 515 of the service application 525. A user of the computing device 500 can interact with the UI 515 to make a request for a transport service using an AV.”
wherein the transmission or reception device is configured to respond receipt of the user input by the evaluation unit by:
Sweeney [0014] discloses “In different implementations, the computing system can operate in a first state in which a user interface is presented on the display device to enable the user to input or select a set of characters (e.g., alphanumeric characters). In response to receiving a specified set of characters, the computing system can operate in a second state in which the computing system initiates and performs a transport service preparation procedure.”
sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
obtaining an acknowledgement of an assignment of the transportation vehicle to the user terminal, made in response to the wireless message
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message.
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image2.png
    822
    594
    media_image2.png
    Greyscale

While Sweeney does not expressly teach:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall teaches:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
McDougall [0012] discloses “The display assembly may comprise a sign. The sign may display travel information, such as the time of arrival of buses, trams or trains.”
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Regarding claim 12, Sweeney teaches the non-transitory computer program product comprising instructions that, when executed on an evaluation unit of a user terminal, prompt the evaluation unit to perform a method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
storing the predefined destination for the user in a memory of the user terminal or a server-based profile readable by an assigned transportation vehicle
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
receiving a user input by an actuation device of the user terminal
Sweeney [0090] discloses “In particular, the processor 510 can execute instructions and data stored in the memory resources 520 in order to display UIs 515 of the service application 525. A user of the computing device 500 can interact with the UI 515 to make a request for a transport service using an AV.”
in response thereto, sending a wireless message, wherein the predefined destination is soted prior to sending the wireless message;
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image2.png
    822
    594
    media_image2.png
    Greyscale


assigning the transportation vehicle to the user terminal in response to the wireless message being receive
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
Sweeney [0030] discloses “The matching service 110 can also transmit data to the user's MCD 190 to provide a notification to the user that an AV has been selected for the user and to provide an estimated time of arrival to the user's pickup location.”
While Sweeney does not expressly teach:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Eyler et al. (U.S. Patent Application Publication No. 20180096445) discloses a system and method for identifying and matching transport service requestors and providers involving a requestor computing device that utilizes LED arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662            
                                                                                                         /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662